DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 5 “tire [[of]]on asphalt.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the charging board" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han  (WO2015199412) in view of ‘748 (KR101801748).
For claim 1, Han discloses a dust collector for automobile wheels generated  from the wheel side of a vehicle while driving (Figs. 1-2, 11-13).  
a non-exhaust fine dust collecting apparatus using frictional electricity, comprising (Figs 1-3);
an air pipe (10) mounted in a vehicle and provided with an inlet (11) through which fine dust generated in a vehicle and charged with a first polarity flows together with air; and
a dust collector (20) mounted at a side of an outlet (12) of the air pipe.  Han does not explicitly disclose the dust collector is charged with a second polarity that is opposite to the first polarity to collect the fine dust charged with the first polarity.  Prior art ‘748 is analogous art does disclose a dust collector is charged with a second polarity that is opposite to the first polarity to collect the fine dust charged with the first polarity (pars [0034]-[0039], [0066]-[0067]; Figs. 1, 6a, 6b).  It would have been obvious for one of ordinary skill in the art at the effective filing date of the current invention to include the dust collector charged with a second polarity that is opposite to the first polarity to collect the fine dust charged with the first polarity in the dust collector of Han in order to increase dust collection efficiency as taught in ‘748 with a reasonable expectation of success.
For claim 2, the prior art is relied upon as set forth above, and Han further teaches the air pipe (10) includes a wheel well of the vehicle and a guide mounted to the wheel well, the inlet (11) is formed toward the guide to open toward a wheel disposed inside the wheel well, and the outlet opens toward the wheel (“As an example, the dust collecting pipe 10 is mounted on the wheel cover 1a…dust collecting pipe portion 10…wheel cover 1a…the rear wheel…outlet 12 for discharging the air…the other end located on the front side of the wheel 2.”).  However, the prior art does not specifically indicate a rear side of the wheel which is considered rearrangement of parts.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to rearrangement parts as a matter of choice absent 
persuasive evidence that the position of the outlet opened toward a rear side of the wheel were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 7, the teaching of the prior art is relied upon as set forth above, and Han further discloses the fine dust is charged with the first polarity caused by friction between a tire on asphalt and a wheel or between a brake pad and a disk pad (from Han translation:  “The dust generated during driving of the vehicle is rubber dust or worn road surface of the tire 2a generated as the tire 2a and the road surface are worn while the tire 2a of the wheel 2 is in contact with the road surface while the vehicle is driving. As an example, it includes dust, that is, asphalt dust or concrete dust” and “14 is a perspective view showing an example of the brake device 3, and the center of the caliper 3a of the brake device 3 radiates friction heat of the brake pad, and the brake pad dust worn inside the caliper 3a is removed. A hole 3b for discharging is formed, and the first connector 52a is formed in communication with the hole 3b to collect the brake pad dust discharged through the hole 3b through the dust collecting pipe 10. to be inhaled efficiently”).
For claim 8, the prior art is relied upon as set forth above, and ‘748 further teaches the dust collector includes a duct configured to pass a flow of the fine dust, a plurality of charging plates installed inside the duct to be charged with the second polarity by applying a charging voltage, and a filter installed on the charging board to collect fine dust (pars [0066]-[0067]; Figs. 6a, 6b).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or fairly suggest the following:   “the inlet is formed at a position where a rate of air flow between the wheel and the wheel well slows down and is stagnant” as recited in claim 3; “the air pipe further includes a venturi inside the inlet” in claim 9;  “the air pipe further includes a micropath at opposite sides of the inlet, and the micropath allows air to flow from outside of the inlet to a recess portion of a venturi disposed inside the air pipe” of claim 10; and “the inlet is disposed at a stagnation point where a rate of the air flow is slow and it is stagnant by allowing a movement of the wheel rotating in a first direction to act on the air flow flowing in an opposite direction to the first direction” in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, JP 2017006907 teaches powerless dust collector is attached to a vehicle; US 20050000197 discloses devices that remove pollutants from roadway surfaces; US 20080029357 discloses system for a capturing a pollutant from a vehicle brake assembly; US 20110214568 teaches vehicle equipped with a pollutant trap; US 6821320 teaches dust collector for collecting fine dust in air comprising a friction member; and CN 107282302 discloses the flow of charging dust in air of the inside of the main body to be captured and collecting plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 16, 2022